IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ABDULLAH HANEEF IBN-SADIIKA,              : No. 98 WM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
COUNTY OF ALLEGHENY; DEPT. OF             :
COURT RECORDS; AND KATE                   :
BARKMAN, DIRECTOR OF DEPT. OF             :
COURT RECORDS,                            :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 5th day of February, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.